EXHIBIT13.2 CERTIFICATION In connection with the annual report of China Xiniya Fashion Limited (the “Company”) on Form20-F for the year ended December31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned officer does hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to such officer’s knowledge: the Report fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 10, 2014 By: /s/ Chee Jiong Ng Name: Chee Jiong Ng Title: Chief Financial Officer The foregoing certification is being furnished solely pursuant to 18 U.S.C. Section1350 and is not being filed as part of the Report or as a separate disclosure document.
